Citation Nr: 1114364	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected status-post right knee arthroplasty. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1947 to July 1948, and from October 1949 to October 1953 with subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Chief Veterans Law Judge at the Salt Lake City RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In July 2010, the Board remanded the Veteran's claim for additional evidentiary development.  A supplemental statement of the case was issued in February 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  The case is once again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The competent and credible evidence of record indicates that the Veteran's residuals of left knee arthroplasty are due to his military service. 


CONCLUSION OF LAW

Residuals of a left knee arthroplasty were incurred in active service.  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran on December 5, 2008.  The Board need not, however, discuss the sufficiency of that letter or VA's development of the claim in light of the fact that the Board is granting the Veteran's claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

Stegall Concerns

As alluded to in the Introduction, in July 2010, the Board remanded the Veteran's claim in order to gather additional treatment records and obtain a medical nexus opinion.  The Veteran's claim was then to be readjudicated.

The record reveals that the AMC requested the Veteran identify or submit any additional records he might have in a July 28, 2010 letter.  While the Veteran did not authorize VA to obtain his private treatment records, the additional records he submitted have been associated with the claims folder.  The record indicates that the Veteran was provided with an additional VA examination in August 2010.  His claim was readjudicated by the February 2011 supplemental statement of the case.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].
Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking entitlement to service connection for residuals of a knee arthroplasty on a direct service connection basis and as secondary to his service-connected status-post right knee arthroplasty.  As discussed in detail below, the Board is granting the Veteran's claim on a direct service connection basis.  As such, his secondary service connection theory of entitlement need not be discussed. 

With respect to the first Shedden element, evidence of a current disability, the record indicates that the Veteran underwent a total left knee replacement in May 2009.  A current disability has therefore been demonstrated. 

With respect to the second Shedden element, the Veteran's service treatment records document that he sought treatment for left knee pain in February 1965 following an improper parachute landing.  He was diagnosed with a contusion of the left knee. Additionally, during the March 2010 Travel Board hearing, the Veteran reported that during National Guard service, he participated in, at least, fifty to sixty parachute jumps, and that he experienced a lot of trauma ("pounding") to his knees.  See the hearing transcript, page 4.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). In this case, the Veteran's DD Form 214 confirms that he received a Parachutist Badge. The Board therefore finds that the Veteran's statements of knee injuries are consistent with circumstances of the Veteran's service and are credible.  The second Shedden element has been satisfied.

With respect to the third Shedden element, the record contains several statements from health care providers which opine on the etiology of the Veteran's left knee disability. 

In a December 2008 private treatment letter from Dr. R. B. B., it was reported that the Veteran was his patient. It was also noted that the Veteran injured his left knee in 1965 while parachuting, but that he had other bad parachute jumps. He opined that it was possible that the Veteran's left knee disability "is related to multiple jumps which over the years have eventually led to his knees degenerating, even to needing a joint replacement."

In a June 2009 private treatment letter from Dr. E. M. M., it was also reported that the Veteran was his patient. It was noted that the Veteran injured both of his knees in a parachuting accident during service, and that both of his knees progressed to traumatic degenerative arthritis. He opined that there is a "causal relationship between his previous injury and his subsequent traumatic arthritis."

As alluded to above, while the Veteran was provided with a VA examination in February 2009, this examination was found to be inadequate for rating purposes by the Board in July 2010 and the Veteran's claim was remanded for additional development.  The Veteran was provided with an additional VA examination in August 2010.  After reviewing the claims folder and examining the Veteran's left knee, the VA examiner noted that the Veteran began having problems between 2002 and 2004 and that one would "expect if an injury were to cause traumatic arthritis that there would have been changes and symptoms earlier than almost 40 years after the event."  It was also noted that "for one joint to cause arthritis in another joint[,] the gait has to be severely affected and affected for quite some time for actual arthritis to develop."  The examiner indicated that while there was evidence of a gait abnormality, the evidence did not show a "severe deformity, chronic over many years."  As a result, the examiner indicated that the most likely cause of the Veteran's left knee disability is his advanced age and "that it is less likely as not, less than 50% probability, that his current left knee condition is related to his" military service or service-connected right knee disability.  

In this case, the Board finds that the evidence of record is at least in equipoise.  While the October 2010 VA examiner provided a negative nexus opinion, the Veteran has submitted statements from his treating physicians who indicate that his current left knee disability is due to the injuries he sustained while parachuting while on active duty.  Accordingly, the Board finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  The third Shedden element has been met.  The benefit sought on appeal is accordingly granted.

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for a left knee disability.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for residuals of a left knee arthroplasty is granted.



____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


